      Case 2:19-cv-00336 Document 8 Filed on 01/13/20 in TXSD Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


SAMMIE W. SIMMONS
                                                           Case No.: 19-cv-00336
       Plaintiff,

       v.

CAPITAL LINK MANAGEMENT, LLC.

               Defendant.


                         ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant Capital Link Management, LLC (“Defendant”), by and through its

undersigned counsel, and for its Answer to Plaintiff’s Complaint, upon information and belief,

states as follows:

                                NATURE OF THE ACTION

       1.      Defendant admits that this action alleges violations of the Fair Debt Collection

Practices Act (“FDCPA”). Defendant denies that it violated the FDCPA.

                               JURISDICTION AND VENUE

       2.      The allegations in Paragraph 2 constitute conclusions of law, to which no

response is required. To the extent that a response is required, Defendant denies each and every

allegation in Paragraph 2.

       3.      The allegations in Paragraph 3 constitute conclusions of law, to which no

response is required. To the extent that a response is required, Defendant denies each and every

allegation in Paragraph 3.

                                               1
      Case 2:19-cv-00336 Document 8 Filed on 01/13/20 in TXSD Page 2 of 5



                                            PARTIES

       4.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 5, and therefore denies same.

       5.      The allegations in Paragraph 5 constitute conclusions of law, to which no

response is required. To the extent that a response is required, Defendant denies each and every

allegation in Paragraph 5.

       6.      Admitted in part. Defendant admits that it is limited liability company with a

principal place of business in the Statue of New York. Defendant’s website speaks for itself and a

response is not required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 6 of the Complaint that it has not admitted.

       7.      The allegations in Paragraph 7 constitute conclusions of law, to which no

response is required. To the extent that a response is required, Defendant denies each and every

allegation in Paragraph 7.

       8.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 8, and therefore denies same.

                        FACTS SUPPORTING CAUSES OF ACTION

       9.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 9, and therefore denies same.

       10.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 10, and therefore denies same.

       11.     Defendant denies each and every allegation contained in Paragraph 11.

       12.     Defendant denies each and every allegation contained in Paragraph 12.

       13.     Defendant denies each and every allegation contained in Paragraph 13.

                                                2
      Case 2:19-cv-00336 Document 8 Filed on 01/13/20 in TXSD Page 3 of 5



       14.      Defendant denies each and every allegation contained in Paragraph 14.

       15.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 15, and therefore denies same.

       16.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 16, and therefore denies same.

       17.      Defendant denies each and every allegation contained in Paragraph 17.

   COUNT I - VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       18.      Defendant repeats and realleges its answers to the allegations in paragraphs 1

through 18 of the Complaint as if same were fully set forth at length herein.

       19.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 19, and therefore denies same.

       20.      The allegations in Paragraph 20 constitute conclusions of law, to which no

response is required. To the extent that a response is required, Defendant denies each and every

allegation in Paragraph 20.

       21.      The allegations in Paragraph 21 constitute conclusions of law, to which no

response is required. To the extent that a response is required, Defendant denies each and every

allegation in Paragraph 21.

       22.      Defendant lacks knowledge or information sufficient to form a belief as to the

allegations in Paragraph 22, and therefore denies same.

       a. Violations of FDCPA § 1692e

       23.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 23.

                                                 3
      Case 2:19-cv-00336 Document 8 Filed on 01/13/20 in TXSD Page 4 of 5



       24.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 24.

       25.      Defendant denies each and every allegation contained in Paragraph 25.

       26.      Defendant denies each and every allegation contained in Paragraph 26.

       b. Violations of FDCPA § 1692f

       27.      The Fair Debt Collection Practices Act speaks for itself and no response is

required. To the extent a response is required, Defendant denies each and every allegation in

Paragraph 27.

       28.      Defendant denies each and every allegation contained in Paragraph 26.

       29.      Defendant denies each and every allegation contained in Paragraph 27.

                               FIRST AFFIRMATIVE DEFENSE

       30.      Plaintiff’s claims may be precluded, in whole or part, to the extent Plaintiff’s

damages, if any, were caused by Plaintiff's acts and/or omissions.

                             SECOND AFFIRMATIVE DEFENSE

       31.      Plaintiff’s claims may be precluded, in whole or part, to the extent Plaintiff’s

damages, if any, were caused by third parties over whom Defendant had no control or authority.

                              THIRD AFFIRMATIVE DEFENSE

       32.      Plaintiff failed to mitigate her damages.

                             FOURTH AFFIRMATIVE DEFENSE

       33.      The Complaint fails to state a claim upon which relief can be granted against the

answering Defendant.



                                                  4
      Case 2:19-cv-00336 Document 8 Filed on 01/13/20 in TXSD Page 5 of 5



                              FIFTH AFFIRMATIVE DEFENSE

       34.     Plaintiff lacks Article III standing to pursue the claims in the Complaint.

                              SIXTH AFFIRMATIVE DEFENSE

       35.     Plaintiff’s allegations in the Complaint are barred by the statute of limitations.

       WHEREFORE, Defendant Capital Link Management, LLC respectfully demands

judgment against the Plaintiff dismissing the Complaint in its entirety together for such other,

further or different relief, not inconsistent herewith, as may be just, equitable and proper,

together with the costs and disbursements of this action.

DATED:         January 13, 2020

                                      LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                      /s Brendan H. Little
                                      Brendan H. Little, Esq.
                                      Attorneys for Defendant
                                      50 Fountain Plaza, Suite 1700
                                      Buffalo, New York 14202
                                      P: 716-853-5100
                                      F: 716-853-5199
                                      E: blittle@lippes.com




                                                 5
